DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (United States Patent Application Publication No. US 2009/0188547 A1, hereinafter “Hayashi”).
In reference to claim 1, Hayashi discloses a device which meets the claim.  Figure 4 of Hayashi disclose a solid-state image sensor that comprises a first photoelectric conversion module that includes a first upper electrode (104g) and a first lower electrode (101g).  A first photoelectric conversion unit (102g) is between the first upper electrode (104g) and the first lower electrode (101g).  The first photoelectric conversion unit (102g) is configured to execute photoelectric conversion on light in a first wavelength range (green) of incident light incident on the solid image state sensor.  A first spectral correction unit/electron blocking layer (not illustrated but described as being present – p. 14, paragraph 112) is formed between the first photoelectric conversion unit (102g) and the first lower electrode (101g).  The first spectral correction unit/electron blocking layer blocks electron injection from the first lower electrode (101g) to the first photoelectric conversion unit (102g).  The first spectral correction unit/electron blocking layer includes an organic material (p. 5, paragraph 50).  A second photoelectric 
With regard to claim 2, a third photoelectric conversion unit (102r) is configured to execute photoelectric conversion on light in a third wavelength range (red) of the incident light.  The photoelectric conversion is executed on the light in the third wavelength range that has passed through the first photoelectric conversion module and the second photoelectric conversion unit (102b).  The third wavelength range (red) is different from the first (green) and second (blue) wavelength ranges.
In reference to claim 4, the first spectral correction unit/electron blocking layer inherently has a light absorption peak in a specific wavelength that is not the blue or red wavelengths since it allows the transmission of blue and red light for the photoelectric layers (102b, 102r) which are designed to convert blue and red wavelengths below the first photoelectric conversion module.
With regard to claim 5, in the first photoelectric conversion module, the first upper electrode (104g), the first photoelectric conversion unit (102g), the first spectral correction unit/electron blocking layer, and the first lower electrode (101g) are stacked in sequence from a light incident side of the solid-state image sensor.
In reference to claim 6, the first photoelectric conversion module further includes a hole blocking unit (not illustrated but described as being present – p. 14, paragraph 112), and the first upper electrode (104g), the hole blocking unit, the first photoelectric conversion unit (102g), the first spectral correction unit/electron blocking layer, and the first lower electrode (101g) are stacked in sequence from a light incident side of the solid-state image sensor.
With regard to claim 7, the first photoelectric conversion module further includes a second spectral correction unit/hole blocking layer (not illustrated but described as being present – p. 14, paragraph 112).  The first upper electrode (104g), the second spectral correction unit, the first 
In reference to claim 8, there is a second photoelectric conversion module that includes a second upper electrode (104b) and a second lower electrode (101b).  A third photoelectric conversion unit (102b) is between the second upper electrode (104b) and the second lower electrode (101b).  The third photoelectric conversion unit (102b) is configured to execute photoelectric conversion on light in a third wavelength (blue) that has passed through the first photoelectric conversion module.  The third wavelength range (blue) is different from the first wavelength range (green).  A second spectral correction unit in the form of a hole blocking layer or an electron blocking layer (both not illustrated but are described as being present – p. 14, paragraph 112) is between the second upper electrode (104b) and the second lower electrode (101b).  The second spectral correction unit in the form of a hole blocking layer or an electron blocking layer is on the third photoelectric conversion unit (102b).  The second photoelectric conversion unit (102r) is further configured to execute the photoelectric conversion on the light in the second wavelength range (red) of the incident light that has passed through the first photoelectric conversion module and the second photoelectric conversion module.
In reference to claim 9, Hayashi discloses a device which meets the claim.  Figure 4 of Hayashi disclose an electronic apparatus which comprises a solid-state image sensor that includes a first photoelectric conversion module which includes an upper electrode (104g) and a lower electrode (101g).  A first photoelectric conversion unit (102g) is between the upper electrode (104g) and the lower electrode (101g).  The first photoelectric conversion unit (102g) is configured to execute photoelectric conversion on light in a first wavelength range (green) of incident light incident on the solid image state sensor.  A spectral correction unit/electron blocking layer (not illustrated but described as being present – p. 14, paragraph 112) is formed between the first photoelectric conversion unit 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that any subsequent Office action could not be made final since claims 6 and 8 were not rejected on prior art (p. 9 of the response).  As noted in the previous Office action, claims 1-8 were rejected under 35 USC 112b due to some language in independent claim 1.  However the previous Office action made it clear that dependent claim 6 was found to be indefinite due to its dependency on independent claim 1 and dependent claim 2 (claim 2 depends on claim 1).  Likewise, the previous Office action made it clear that dependent claim 8 was found to be indefinite due to its dependency on independent claim 1.  In addition, the applicant's amendment of independent claim 1 as well as independent claim 9 necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817